UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-7802



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


VINCENT MISSOURI,

                                               Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (6:00-cr-00498; 6:05-cv-01598-MBS)


Submitted:   January 12, 2007              Decided:   January 26, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vincent Missouri, Appellant Pro Se.    Isaac Louis Johnson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Vincent Missouri seeks to appeal the district court’s

order denying his motion for reconsideration of a prior order

denying relief on his 28 U.S.C. § 2255 (2000) motion.    We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

          Parties in a civil action in which the United States is

a party have sixty days following a final order in which to file a

notice of appeal, Fed. R. App. P. 4(a)(1)(B), unless the district

court extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).       This

appeal period is “‘mandatory and jurisdictional.’”       Browder v.

Dir., Dep’t of Corr., 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)).

          The district court’s order was entered on the docket on

May 26, 2006.    The notice of appeal was filed on October 19, 2006.

Because Missouri failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period,* we dismiss

the appeal.     We dispense with oral argument because the facts and



     *
      Missouri claims that he was not forwarded a copy of the
district court’s order. However, this court previously denied a
petition for writ of mandamus filed by Missouri as moot, noting
that the district court had denied the motion for reconsideration
in May 2006.   In re: Missouri, No. 06-7090 (4th Cir. July 28,
2006). Missouri was thereby put on notice of the district court’s
order and did not file a timely motion to extend or reopen the
appeal period pursuant to Fed. R. App. P. 4(a).

                                 - 2 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




                              - 3 -